DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 8 is canceled.  Claims 1-7 and 9-20 are pending where claims 1-6, 9 and 16-20 have been amended.  Claims 7 and 9-16 are withdrawn from consideration and claims 1-6 and 17-20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 102/103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN104328320A to Luo et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1- 5, Luo discloses a magnesium alloy material with a composition overlapping that of the instantly claimed composition ranges as well as numerous specific examples that fall within the instantly claimed composition ranges, such as example 3, as follows (Luo, abstract, para [0010-0017], Examples, para [0027-0080], Example 3, para [0045-0053])

Element
Claimed wt%
Luo wt%
Luo example 3
Overlaps/Lies within?
Ni
0.3~8.5 (broad)
0.5~8.0 (narrow)
3.0-4.5
3.0
Yes
RE
(Gd, Y, Er, Dy, Ce, Sc)
0.5~28 (broad)
1.5~20 (narrow)
Y: 4.0-5.0
Y: 5.0
Yes
Mg
Balance
Balance
Balance
Yes
Me
(Fe, Cu, Mn)
0.03~10
Zr: 0.01-0.1
Fe, Cu, Si, Al: ≤0.04 individually, ≤0.10 total
Zr: 0.01
Al: 0.02
Si: 0.02
Cu: 0.02
Fe: 0.03
Yes
Impurities
≤0.2
≤0.2
0.12
Yes


Luo discloses that the alloy is smelted, cast, homogenized, extruded and then allowed to rest at room temperature (Luo, example 3, para [0045-0053]).  
Regarding the limitations “Mg, Ni and RE mainly form an Mg12RENi-type long-period stacking ordered phase, an Mg2Ni phase and an MgxREy phase; a volume fraction of the Mg12RENi-type long-period stacking ordered phase is 3~70%, a volume fraction of the Mg2Ni phase is 0.5~10%, a volume fraction of the MgxREy phase is 0.5~22%, and a value range of x:y is 3:1~12:1,” Luo discloses that the alloy of Luo forms at least a Mg12RENi-type long-period stacking ordered phase and a Mg2Ni phase (Luo, para [0017]).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Luo would be expected to have the same or similar phases as the instantly claimed alloy because the alloy of Luo has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding the instantly claimed product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy material of Luo appears to be either identical or substantially identical to the structure and composition of the instantly claimed alloy material.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding claims 17-20, Luo discloses that the alloy is cast, extruded and then allowed to rest at room temperature (Luo, example 3, para [0045-0053]).  The product of Luo after casting is an as-cast intermediate product.  The product of Luo after extrusion is an as-extruded intermediate product.  The product of Luo after allowing to rest at room temperature is a naturally aged product.  Regarding the instantly claimed volume fraction of each phase, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Luo would be expected to have the same or similar phases as the instantly claimed alloy because the alloy of Luo has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Luo does not possess the instantly claimed MgxREy phase and does not possess the specific volume fraction of the Mg12RENi-type long-period stacking ordered phase.  This is not found persuasive because regarding the limitations “Mg, Ni and RE mainly form an Mg12RENi-type long-period stacking ordered phase, an Mg2Ni phase and an MgxREy phase; a volume fraction of the Mg12RENi-type long-period stacking ordered phase is 3~70%, a volume fraction of the Mg2Ni phase is 0.5~10%, a volume fraction of the MgxREy phase is 0.5~22%, and a value range of x:y is 3:1~12:1,” Luo discloses that the alloy of Luo forms at least a Mg12RENi-type long-period stacking ordered phase and a Mg2Ni phase (Luo, para [0017]).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Luo would be expected to have the same or similar phases as the instantly claimed alloy because the alloy of Luo has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Applicant argues that the alloy material of Luo would possess different properties than the instantly claimed alloy material because of differences in method of manufacture.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Applicant argues that Luo fails to disclose the instantly claimed product by process limitations.  This is not found persuasive because regarding the instantly claimed product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy material of Luo appears to be either identical or substantially identical to the structure and composition of the instantly claimed alloy material.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Applicant argues that Table 1 of the instant specification demonstrates unexpected results in terms of tensile strength, yield strength, elongation and corrosion rate.  This is not found persuasive because all of the comparative examples are compositions that are outside the instantly claimed composition ranges and the claims have been rejected over Luo, which contains examples falling within the instantly claimed composition ranges.  Applicant has presented no evidence which attempts to demonstrate the criticality of the instantly claimed processing parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738